FILED
                             NOT FOR PUBLICATION                            MAR 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KULWINDER KAUR,                                   No. 09-71065

               Petitioner,                        Agency No. A070-547-436

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Kulwinder Kaur, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we

deny the petition for review.

      The BIA did not abuse its discretion in denying Kaur’s fourth motion to

reopen as numerically-barred and untimely where the motion was filed over 12

years after the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and Kaur failed to

establish changed circumstances in India to qualify for the regulatory exception to

the time and number limit for filing motions to reopen, see 8 C.F.R. §

1003.2(c)(3)(ii); see also Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004)

(“The critical question is . . . whether circumstances have changed sufficiently that

a petitioner who previously did not have a legitimate claim for asylum now has a

well-founded fear of future persecution.”).

      We reject Kaur’s contentions that the BIA failed to consider and address her

supporting evidence. See Najmabadi v. Holder, 597 F.3d 983, 990-91 (9th Cir.

2010). We also reject Kaur’s contention that the time limitation for filing a motion

to reopen does not apply to her application for relief under the Convention Against

Torture. See 8 C.F.R. § 1208.18(b)(2)(i).

      PETITION FOR REVIEW DENIED.




                                            2                                  09-71065